DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 5, 7 - 8 and 10 -14 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1, 12 - 15, 17 - 18 and 20 -24 of U.S. Patent No. US 11,109, 699 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: Independent claim 1 of the current application differs from the independent claim 1 of US 11,109, 699 B2 only because the independent claim 1 of application 17394122 recites the open orifice of the second pod portion is “configured to couple to” the base element at the base end of the first pod portion while the independent claim 1 of  patent US 11,109, 699 B2 recites  the open orifice of the second pod portion is  “configured to fixably attach directly” to the base element at the base end of the first pod portion and patent US 11,109, 699 B2 additionally recites the limitation:  “and at least one seal”. Thus, the narrower independent claim 1 of patent US 11,109, 699 B2 anticipates the border independent claim 1 of the instant application 173941222. Further, claim 2 is identical to claim 12, claim 3 is identical to claim 13, claim 4 is identical to claim 14, claim 5 is identical to claim 15, claim 7 is identical to claim 17, claim 8 is identical to claim 18, claim 10 is identical to claim 20, claim 11 is identical to claim 21, claim 12 is identical to claim 22, claim 13 is identical to claim 23 and claim 14 is identical to claim 24 as shown in the table included here.


Instant application 17394122 claims
US patent No. US 11,109, 699 B2 claims
Claim 1, A convertible beverage container and drinking apparatus, the convertible beverage container and drinking apparatus comprising: a first pod portion having a top end and a bottom end, a base element at the base end, a stem element extending from the base element toward the top end, and an attachment element at an attachment end of the stem element oppositely disposed to the base end; and a second pod portion having an open orifice at a drinking end, the open orifice configured to couple to the base element at the base end of the first pod portion, and an attachment region oppositely disposed to the drinking end, the attachment region configured to couple to the attachment element at the attachment end of the stem element of the first pod portion, wherein the first and second pod portions are configured to alternately form (a) a pod configuration in which the second pod portion is at a bottom of the apparatus, the first pod portion is at a top of the apparatus, and the base element at the base end of the first pod portion is coupled to the open orifice at the drinking end of the second pod portion to form a bottle that when upright sits on a surface of the second pod portion containing the attachment region of the second pod portion and (b) a stemware configuration in which the first pod portion is at the bottom of the apparatus, the second pod portion is at the top of the apparatus, and the attachment element at the attachment end of the stem element of the first pod portion is coupled to the attachment region of the second pod portion to form a stemware drinking vessel having a foot, a stem, and a bowl in which the base element of the first pod portion forms the foot of the stemware drinking vessel, the stem element of the first pod portion is the stem of the stemware drinking vessel, and the second pod portion forms the bowl of the stemware drinking vessel.
Claim 1,  A convertible beverage container and drinking apparatus, the convertible beverage container and drinking apparatus comprising: a first pod portion having a base element at a base end, a stem element extending from the base element, and an attachment element at an attachment end of the stem element oppositely disposed to the base end; and a second pod portion having an open orifice at a drinking end, the open orifice configured to fixably attach directly to the base element at the base end of the first pod portion, and an attachment region oppositely disposed to the drinking end, the attachment region configured to fixably attach to the attachment element at the attachment end of the stem element of the first pod portion; and at least one seal, wherein the first and second pod portions are configured to alternately form (a) a pod configuration in which the second pod portion is at a bottom of the apparatus, the first pod portion is at a top of the apparatus, and the base element at the base end of the first pod portion is fixably attached directly to the open orifice at the drinking end of the second pod portion with the at least one seal disposed between the first and second pod portions to form a seal therebetween and (b) a stemware configuration in which the first pod portion is at the bottom of the apparatus, the second pod portion is at the top of the apparatus, and the attachment element at the attachment end of the stem element of the first pod portion is fixably attached to the attachment region of the second pod portion to form a stemware drinking vessel having a foot, a stem, and a bowl in which the base element of the first pod portion forms the foot of the stemware drinking vessel, the stem element of the first pod portion is the stem of the stemware drinking vessel, and the second pod portion forms the bowl of the stemware drinking vessel.
Claim 2, the apparatus of claim 1, wherein, in the pod configuration, the first pod portion includes an opening at the attachment end in fluid communication with the open orifice of the drinking end of the second pod portion to form a hollow cavity within the pod.
Claim 12, the apparatus of claim 1, wherein, in the pod configuration, the first pod portion includes an opening at the attachment end in fluid communication with the open orifice of the drinking end of the second pod portion to form a hollow cavity within the pod.
Claim 3. The apparatus of claim 2, further comprising contents within the hollow cavity of the pod.
Claim 13. The apparatus of claim 12, further comprising contents within the hollow cavity of the pod.
Claim 4. The apparatus of claim 3, wherein the contents are filled into the hollow cavity through the opening at the attachment end of the first pod portion.
Claim 14. The apparatus of claim 13, wherein the contents are filled into the hollow cavity through the opening at the attachment end of the first pod portion.
Claim 5. The apparatus of claim 3, where the contents are pre-filled in the second pod portion prior to attachment of the base element of the base end of the first pod portion to the open orifice at the drinking end of the second pod portion to form the pod.
Claim 15. The apparatus of claim 13, where the contents are pre-filled in the second pod portion prior to attachment of the base element of the base end of the first pod portion to the open orifice at the drinking end of the second pod portion to form the pod.
Claim 7. The apparatus of claim 6, wherein the seal at the opening of the attachment end of the first pod portion includes a cork.
Claim 17. The apparatus of claim 16, wherein the seal at the opening of the attachment end of the first pod portion includes a cork.
Claim 8. The apparatus of claim 6, wherein the seal at the opening of the attachment end of the first pod portion includes a cap.
Claim 18. The apparatus of claim 16, wherein the seal at the opening of the attachment end of the first pod portion includes a cap.
Claim 10. The apparatus of claim 6, wherein the seal at the opening of the attachment end of the first pod portion is configured to contain pressure of the contents within the pod.
Claim 20. The apparatus of claim 16, wherein the seal at the opening of the attachment end of the first pod portion is configured to contain pressure of the contents within the pod.
Claim 11. The apparatus of claim 6, wherein the seal at the opening of the attachment end of the first pod portion is configured to maintain carbonation of the contents of the pod.
Claim 21. The apparatus of claim 16, wherein the seal at the opening of the attachment end of the first pod portion is configured to maintain carbonation of the contents of the pod.
Claim 12. The apparatus of claim 6, wherein the contents include a carbonated beverage.
Claim 22. The apparatus of claim 16, wherein the contents include a carbonated beverage.
Claim 13. The apparatus of claim 12, wherein the carbonated beverage includes champagne or other sparkling wine or alcoholic beverage.
Claim 23. The apparatus of claim 22, wherein the carbonated beverage includes champagne or other sparkling wine or alcoholic beverage.
Claim 14. The apparatus of claim 6, wherein the seal at the opening of the attachment end of the first pod portion is configured to maintain freshness of the contents of the pod.
Claim 24. the apparatus of claim 16, wherein the seal at the opening of the attachment end of the first pod portion is configured to maintain freshness of the contents of the pod.



Allowable Subject Matter
Claims 1 – 20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
 The closest art of record to the invention, Towers (US 2010/0163559) The closest art of record to the invention, Towers (US 2010/0163559 A1) that discloses a convertible beverage container and a drinking apparatus comprising a first pod portion and a second pod portion that can be configured as a bottle in a pod configuration and as a wine glass in a stemware configuration as claimed in the independent claim 1, failed to teach: in a stemware configuration, (I) the stem element of the first pod portion is the stem of the stemware drinking vessel and (Il) in a pod configuration, the second pod portion is at a bottom of the apparatus, the first pod portion is at a top of the apparatus as claimed in the independent claim 1. Dependent claims 2 – 20 are allowable by virtue of being dependent to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761